Title: Enclosure: Edmond Charles Genet’s Notice to the Citizens of the United States, 17 June 1793
From: Genet, Edmond Charles
To: Citizens of the United States


EnclosureEdmond Charles Genet’s Notice to theCitizens of the United States
Citizen Genet Minister Plenipotentiary of the french Républic to the citizens of the United States.
Whereas several american citizens who have furnished provisions to the Colonies of the French Republic in the West Indies, have received bills drawn by the administrators of the respective colonies on citizen Laforest late Consul Général of the Républic in the United States and lately on myself in payment for such supplies, I inform them, that these draughts will certainly be paid the national convention having appropriated large sums for that object. But as I am not as yet authorized to discharge them, I can only in the mean while advise the holders of such bills which have not yet been registered by Citizen Laforest to have them recorded in the office of Citizen Dupont Consul of the french Republic at Philadelphia in order to ascertain the dates of their presentation; at the same time, I cannot too much encourage the citizens of the United States to continue to assist with unremitting exertions their republican brethren of the french West Indies, whose existence, from the liberal principles adopted by the national Convention with regard to the Colonies of the french Républic must essentially contribute to the prosperity of the United States. The american citizens may rest assured that the most efficacious measures have been taken as well in France as in the Colonies to protect their property in all the Ports of the Republic, and to ensure to them a prompt payment for their supplies in cash or in merchandize, and at the same time to secure to them the enjoyment of those favors which the national Convention has lately granted to the citizens of the United States which assimilate them, in respect to commercial advantages, to the citizens of France.
Philadelphia June 17th: 1793, the second year of the French Republic.
